          Case 1:20-cv-09269-JPC Document 11
                                          10 Filed 01/15/21 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      January 15, 2021
VIA ECF
The Honorable John P. Cronan
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Moukhitdinov, et al. v. United States of America, 20 Civ. 9269 (JPC)

Dear Judge Cronan:

        This Office represents defendant United States of America (the “Government”) in the
above-referenced tax refund action, in which the plaintiff challenges the Government’s
disallowance of the deduction of mortgage interest and real estate taxes for tax year 2013. ECF
No. 7. The parties are currently required to file a joint letter and proposed case management plan
and scheduling order by January 27, 2021. See ECF No. 8. In addition, the initial pretrial
conference in this matter is currently scheduled for February 3, 2021 at 10:30 a.m. Id.
Furthermore, the Government’s response to the plaintiff’s complaint is due January 22, 2021. I
write on behalf of both parties to respectfully request an extension of time of 45 days—from
January 27, 2021 to March 15, 2021—to file a joint letter and proposed case management plan and
scheduling order, and to request a 45 day adjournment—from February 3, 2021 to March 22, 2021
(or a later date that is more convenient for the Court)—of the initial pretrial conference. This is
the parties’ first request for an extension of time and adjournment. In addition, with the plaintiff’s
consent, I write respectfully to request a 45 day extension of the Government’s time to respond to
the complaint, from January 22, 2021, until March 8, 2021. This is the Government’s first request
for an extension of time to respond to the complaint.

         The extensions and adjournment are respectfully requested to allow the plaintiff to provide
particular documentation to the Government regarding the deduction at issue, which the parties
have discussed and believe could result in a consensual resolution of this case. Therefore, the
parties respectfully submit that the proposed extensions and adjournment would promote the
interests of judicial efficiency and conservation of resources.

          Accordingly, we respectfully request that the Court extend the parties’ deadline to file a
joint letter and proposed case management plan and scheduling order to March 15, 2021, and to
adjourn the initial pretrial conference to a date on or after March 22, 2021. In addition, I
respectfully request that the Court extend the Government’s deadline to file a response to the
complaint to March 8, 2021.

       We thank the Court for its consideration of this submission.
        Case 1:20-cv-09269-JPC Document 11
                                        10 Filed 01/15/21 Page 2 of 2




                                                          Respectfully,

                                                          AUDREY STRAUSS
                                                          Acting United States Attorney

                                                 By:      /s/ Joshua E. Kahane
                                                          JOSHUA E. KAHANE
                                                          Assistant United States Attorney
                                                          86 Chambers Street, Third Floor
                                                          New York, NY 10007
                                                          Tel: (212) 637-2699
                                                          joshua.kahane@usdoj.gov

cc: Dewey Golkin, Esq. (by ECF)
    Counsel for Plaintiff
            Defendant's request is GRANTED. The Initial Pretrial Conference scheduled for
            February 3, 2021, at 10:30 a.m. is hereby adjourned to April 1, 2021, at 1:00 p.m.
            Unless the Court directs otherwise, the Court plans to conduct the conference by
            teleconference. At the scheduled time, counsel for all parties should call (866)
            434-5269, access code 9176261. Accordingly, the parties' deadline to file a joint
            letter and proposed Case Management Plan is extended to March 25, 2021.

            Further, the Court extends Defendant's deadline to respond to the Complaint to
            March 8, 2021.



            SO ORDERED.
                                               ___________________________
            Date: January 15, 2021             JOHN P. CRONAN
                 New York, New York            United States District Judge




                                                     2
